

116 HR 4336 IH: Easy Enrollment Act of 2019
U.S. House of Representatives
2019-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4336IN THE HOUSE OF REPRESENTATIVESSeptember 16, 2019Mr. Bera (for himself, Mr. Peters, and Mr. Aguilar) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to align open enrollment periods for Exchange plans with the deadline for filing Federal income tax returns, and for other purposes. 
1.Short titleThis Act may be cited as the Easy Enrollment Act of 2019. 2.Aligning open enrollment periods for Exchange plans with deadline for filing Federal income tax returns (a)In generalSubparagraph (B) of section 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) is amended to read as follows: 
 
(B)annual open enrollment periods— (i)for calendar years after the initial enrollment period and before 2021, as determined by the Secretary; and 
(ii)for 2021 and subsequent calendar years, that begin on a date specified by the Secretary and end on April 15 of each such calendar year;. (b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall promulgate regulations to carry out the amendment made by subsection (a). 
